Citation Nr: 1433941	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-36 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a rating in excess of 10 percent for removal of the semilunar cartilage of the right knee. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1992 to November 1997.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, continued 10 percent ratings for the Veteran's bilateral knee disabilities.  

The Veteran's October 2009 notice of disagreement (NOD) initiated an appeal with respect to the denial of increased ratings for disabilities of the right and left knees.  The August 2010 statement of the case (SOC) addressed both claims, but the Veteran specifically limited his September 2010 substantive appeal to the claim for an increased rating for the right knee.  In a statement accompanying the substantive appeal, the Veteran stated that he was only filing an appeal with respect to the denial of an increased rating for the right knee.  Therefore, the claim for entitlement to a rating in excess of 10 percent for a left knee disability is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2009, the Veteran requested to appear at a videoconference hearing before the Board at the Albany VA Medical Center (VAMC) in connection with the current claim for an increased rating for a right knee disability.  The Veteran noted that he was unable to appear at a hearing scheduled at the New York RO.  Although his September 2010 substantive appeal indicated he did not want a Board hearing, in September 2013 the Veteran's representative reiterated the request for a hearing.  The Veteran is entitled to a hearing before the Board at a local VA office.  38 C.F.R. §§ 20.700, 20.703 (2013).  Therefore, upon remand, such a hearing should be scheduled at the Albany VAMC.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Albany VAMC regarding the claim for entitlement to a rating in excess of 10 percent for removal of the semilunar cartilage of the right knee.  The hearing should be scheduled at the Albany VAMC through the New York RO.  After the Veteran has been afforded the opportunity for this hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



